Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004).
                           Having considered the arguments set forth in the writ
                petition, we conclude that our intervention is unwarranted. NRAP
                21(b)(1); Pan, 120 Nev. at 228, 88 P.3d at 844; Valley Health, 127 Nev.
                at , 252 P.3d at 678-79; Hetter v. Eighth Judicial Dist. Court, 110 Nev.
                513, 520, 874 P.2d 762, 766 (1994) (recognizing that tax returns and
                financial records are relevant to the matter of punitive damages, not
                privileged, and discoverable so long as the plaintiff demonstrates "some
                factual basis" supporting punitive damages). Accordingly, we
                           ORDER the petition DENIED.'




                                                           Hardes

                                                                       0107
                                                                       10
                                                                           %            j
                                                           Douglas


                                                                                        J.




                cc: Hon. James M. Bixler, District Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Kravitz, Schnitzer & Johnson, Chtd.
                     Eighth District Court Clerk

                     'In light of this order, petitioners' emergency stay motion is denied
                as moot.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A